DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ivan Su on 03/10/2022.
The application has been amended as follows: 
IN THE ABSTRACT:
Lines 3 and 6, “extended elastomers” has been changed to --actuators--.
Line 4, “extended elastomer” has been changed to --extended elastomer--.
Line 5, “on the” has been changed to --on a switch of the--.
Line 7, “gravity” has been changed to --force--.

IN THE SPECIFICATION:
In [Par. 0003, line 3], [Par. 0004, line 7], [Par. 0005, line 9], [Par. 0013, lines 9 and 10], [Par. 0015, lines 6 and 9], [Par. 0018, line 4], [Par. 0019, line 4], [Par. 

In [Par. 0004, lines 4 and 6-7], [Par. 0005, lines 4 and 9], [Par. 0013, lines 3-4, 8, 10, 12 and 15], [Par. 0017, lines 1 and 5-6], [Par. 0018, lines 1 and 3-4], [Par. 0019, lines 4, 5 and 7], [Par. 0020, lines 1 and 3], [Par. 0021, line 7], and [Par. 0023, lines 8-9, 11 and 13], “extended elastomers” has been changed to --actuators--.

In [Par. 0004, line 5], [Par. 0005, lines 7 and 11], [Par. 0013, lines 6 and 7], [Par. 0014, line 3], [Par. 0015, lines 7 and 9], [Par. 0023, line 6], [Par. 0024, lines 1 and 4-5], “extended elastomer” has been changed to --actuator--.

IN THE CLAIMS:
Claim 1, line 3, “switches arranged” has been changed to --switches including two switches arranged--.
Claim 1, lines 4, 7 and 10-11, “extended elastomers” has been changed to --actuators--.
Claim 1, line 5, “extended elastomer” has been changed to --actuator--.”
Claim 1, lines 6-7, “extended elastomer is disposed on the set of switches” has been changed to --actuator is disposed on a switch of the set of switches--.
Claim 1, lines 7 and 11, “the set of switches” has been changed to --the two switches of the set of switches--.

Claim 3, line 2, “extended elastomers” has been changed to --actuators--.
Claim 5, line 2, “extended elastomers” has been changed to --actuators--.
Claim 5, line 3, “one of the set of switches” has been changed to --one of the switches of the set of switches--.
Claim 7, lines 2 and 4, “extended elastomers” has been changed to --actuators--.
Claim 7, line 2, “a force” has been changed to --the triggering force--.
Claim 7, lines 2 and 5, “the set of switches” has been changed to --the two switches of the set of switches--.
Claim 7, line 5, “gravity” has been changed to --triggering force--.
Claim 8, line 3, “extended elastomers” has been changed to --actuators--.
Claim 11, line 2, “switches and” has been changed to --switches including two switch and--.
Claim 11, lines 3 and 9, “extended elastomers” has been changed to  --actuators--.
Claim 11, lines 7, 8 and 11, “extended elastomer” has been changed to --actuator--.
Claim 11, line 8, “the set of switches” has been changed to --a switch of the set of switches--. 
Claim 11, line 9, “the set of switches” has been changed to --the two switches of the set of switches--.
Claim 11, line 9, “gravity” has been changed to --force--.
Claims 12-20 are cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.